Citation Nr: 1619205	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  11-09 289	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the January 19, 2011 Board decision which denied payment or reimbursement for medical care provided by Banner Sun City Medical Group on October 31, 2008. 

(The issue of entitlement to payment or reimbursement for medical care provided by Banner Sun City Medical Group on October 31, 2008 has been vacated and dismissed, and is addressed in a separate decision under docket number 09-27 806A.)


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


FINDINGS OF FACT

1.  The Veteran served on active duty from November 1965 to December 1967.

2.  On March 2011, a motion for revision of a January 19, 2011 decision by the Board of Veterans' Appeals (Board), which denied payment or reimbursement for medical care provided by Banner Sun City Medical Group on October 31, 2008 based on clear and unmistakable error (CUE), was filed.

3.  In a separate action issued on the same date as this decision, the Board vacated the January 19, 2011 decision, which denied payment or reimbursement for medical care provided by Banner Sun City Medical Group on October 31, 2008.


CONCLUSION OF LAW

In the absence of a final decision, the Board has no jurisdiction to adjudicate the merits of the motion for revision of a decision based on clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. § 20.1400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the basis of CUE except for decisions on issues which have been appealed to and decided by a court of competent jurisdiction and decisions on issues which have subsequently been decided by a court of competent jurisdiction.  38 C.F.R. § 20.1400 (2015).

In November 2015 correspondence, the Veteran's representative requested that the Board vacate the January 19, 2011 decision addressing entitlement to payment or reimbursement for medical care provided by Banner Sun City Medical Group on October 31, 2008 and dismiss the Veteran's pending CUE motion as moot.  In that regard, relevant evidence from the Phoenix VA Health Care System, dated in September 2010, had not been associated with the claims folder at the time the January 2011 Board decision was issued.  The letter shows that the Phoenix VA Health Care System had authorized payment on the Veteran's claim for reimbursement for medical care provided by Banner Sun City Medical Group on October 31, 2008 in the full amount of $682.08, and correspondence from VHA Chief Business Office for Purchased Care confirmed that such medical care expenses had been paid in full.  The Board has vacated the January 19, 2011 decision, which denied payment or reimbursement for medical care provided by Banner Sun City Medical Group on October 31, 2008, in a separate action because the record shows that the benefits sought on appeal had been granted in full and the Veteran and his representative acknowledged receipt of such payment.

The Board has vacated the January 19, 2011 decision that was challenged on the basis of clear and unmistakable error in the moving party's motion.  Thus, there is no final decision for the Board to review on the basis of clear and unmistakable error.  Accordingly, the Board does not have jurisdiction to adjudicate the merits of the motion and it is dismissed.


ORDER

The motion is dismissed.






	                       ____________________________________________
	K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs



